STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6, and 11 were amended and claims 3, 8, and 13 were canceled in an amendment submitted as part of a Request for Continued Examination (RCE) filed on December 21, 2020.
Claims 1-2, 4-7, 9-12, and 14-15 are pending and are allowed.

Claim Objections
Claims 1, 6, and 11 were objected to in the previous Office action because of the minor informalities.  In view of the amendment filed on December 21, 2020, these issues have been resolved and the objections are withdrawn.

Claim Rejections under 35 USC § 101
Claims 1-15 were rejected under 35 U.S.C. § 101 in the previous Office action because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Upon further consideration of the Applicant’s arguments and amended claims filed on December 28, 2018, and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, the Examiner agrees that the amended claims are eligible under 35 U.S.C. § 101.  Although the claims involve collecting and analyzing data using mathematical (statistical) methods, the amended independent claims specify an additional element of ensemble learning which, when considered in conjunction with the other limitations in the amended independent claims, provides an inventive concept under Step 2B of 

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art found several prior art references which teach analyzing univariate and multivariate time series data to detect an anomaly.  The closest applicable prior art found is listed on the attached PTO-892 form.  However, no prior art was found which explicitly teaches or reasonably suggests the combination of limitations described in the amended independent claims.   In particular, none of the prior art found taught or reasonably suggested the combination of “preventing a failure in data protection of the data backup jobs by: for each variable of the multivariate time series, selecting, from different anomaly detection models with different performance costs, an anomaly detection model suitable for the variable based on one or more characteristics exhibited by corresponding univariate time series data for the variable and covariations and interactions between the variable and at least one other variable of the multivariate time series;” and “performing ensemble learning based on each anomaly detection model selected for each variable of the multivariate time series to determine whether the multivariate time series is anomalous at a particular time point, wherein a variable of the set of variables has at least one vote in the ensemble learning if at least one anomaly is detected for the variable utilizing an anomaly detection model selected for the variable,” as described in the amended independent claims, when the claims are considered as a whole.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113